DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 4-10, 12-18 and 20 are allowed. The terminal Disclaimer filed 06-09-22 has been approved.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The examiner could not find fair suggestion for the claims as now amended(see indep claims).

1. (Currently Amended) A semiconductor device comprising: a plurality of switching elements constituted by multiple columns of switching elements connected in series between a first control terminal and a second control terminal; and a plurality of variable capacitance elements having capacitance control terminals connected to corresponding one ends of the switching elements, respectively, wherein the multiple columns of the switching elements form a matrix of the switching elements, and control terminals of a plurality of switching elements arranged in corresponding rows are connected in series to common control lines, respectively.

9. (Currently Amended) A digitally controlled oscillator comprising: a plurality of switching elements constituted by multiple columns of switching elements connected in series between a first control terminal and a second control terminal; and a plurality of variable capacitance elements having capacitance control terminals connected to corresponding one ends of the switching elements, respectively, wherein the multiple columns of the switching elements form a matrix of the switching elements, and an oscillation frequency changes according to a total capacitance value of the variable capacitance elements, wherein control terminals of a plurality of switching elements arranged in corresponding rows are connected in series to common control lines, respectively.

17. (Currently Amended) A control method of a semiconductor device comprising a plurality of switching elements constituted by multiple columns of switching elements connected in series between a first control terminal and a second control terminal, and a plurality of variable capacitance elements having capacitance control terminals connected to corresponding one ends of the switching elements, respectively, wherein the multiple columns of the switching elements form a matrix of the switching elements, the method comprising: bringing at least one of the switching elements to a non-conductive state; and supplying a first capacitance signal bringing the variable capacitance elements to a first capacitance to one of the first control terminal and the second control terminal, and supplying a second capacitance signal bringing the variable capacitance elements to a second capacitance different from the first capacitance to the other control terminal, wherein control terminals of a plurality of switching elements arranged in corresponding rows are connected in series to common control lines, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849